Citation Nr: 1025184	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder

.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1971 to April 1992.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  



REMAND

The service personnel records show that the Veteran served as a 
registered nurse at the Air Force Hospital, U-Tapao, Thailand, 
from about October 1972 to November 1973. 

The VA records dated in June 2009 and in March 2010 document an 
Axis I diagnosis of posttraumatic stress disorder.  The Veteran 
has identified several in-service stressors, including noncombat 
stressors and a sexual assault.  Under the duty to assist, 
further development to obtain credible supporting evidence of the 
claimed in-service stressors is needed.  






Accordingly, the claim is REMANDED for the following action:

1.  Request a search by the appropriate 
custodian of Federals records for: 

a).  The death of Captain [redacted] 
[redacted], USAF, 354th Tactical 
Fighter Squadron, 355th Tactical Fighter 
Wing, 7th Air Force on May 25, 1973, and 
whether the remains were transported 
through the U-Tapao Air Field, Thailand. 

b).  The crash on landing of a B-52 with 
the loss of four crewmen at U-Tapao Air 
Field, Thailand, on December 26, 1972, 
during Linebacker Operations. 

2.  Afford the Veteran a VA psychiatric 
examination to determine whether the Veteran 
has posttraumatic stress disorder as a 
comorbid disorder as the Veteran is 
service-connected for dysthymia and, if so, 
whether it is at least as likely as not that 
posttraumatic stress disorder is related to 
any or both in-service noncombat stressors, 
specifically, the incident, when the Veteran 
saw a body bag that contained the remains of 
Captain [redacted], a friend of the Veteran, 
and the incident, when the Veteran saw the 
crash of a B-52 with loss of four crewmen at 
the U-Tapao Air Field in Thailand.  




In formulating the opinion, please consider 
that the term "at least as likely as not" 
means that the weight of the evidence both 
for and against the conclusion reached in the 
opinion is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against the 
conclusion. The claims file must be made 
available to the examiner for review. 

The claims file must be made available to the 
examiner for review. 

3.  After the above development is completed, 
adjudicate the claim.  If the benefit sought 
remains adverse to the Veteran, furnish the 
Veteran and her representative a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

